On rehearing our attention is called to the decision in Turnley v. Hanna, 82 Ala. 139, 2 So. 483, as an authority against the proposition of the first paragraph of the foregoing opinion. That decision stands alone. In Humes v. O'Bryan,74 Ala. 71, there cited, the action was on account for goods sold and delivered, and the decision went simply to the proposition that hearsay declarations may be admitted when it is shown that they were against the interest of the declarant when made, that he had competent knowledge of the facts stated, and that he is since deceased. Section 109 of Greenleaf on Evidence was also cited. This citation was to some earlier edition, but we suppose the section cited appeared then as it did in the later fifteenth edition, which read as follows:
"In regard to the declarations of persons in possession of land, explanatory of the character of their possession, there has been some difference of opinion; but it is now well settled that declarations in disparagement of the title of the declarant are admissible as original evidence."
And, of course, there has been no denial of this proposition. The section concludes as follows:
"But no reason is perceived why every declaration accompanying the act of possession, whether in disparagement of the claimant's title, or otherwise qualifying his possession, if made in good faith, should not be received as part of the res gestæ, leaving its effect to be governed by other rules of evidence."
But in the sixteenth edition, edited by Prof. Wigmore, the passage last above quoted is omitted with the statement that:
"The author here seems to be referring to a totally different principle, or perhaps to two, as explained in the ensuing text above."
The ensuing text above is as follows:
"But the declarations thus usable must be distinguished from certain other kinds of statements, admissible on very different principles, yet having a superficial analogy in that they are declarations about land: (1) If the issue involves prescriptive title and adverse possession, declarations by the possessor may be received. *Page 196 
under the verbal doctrine [verbal act doctrine] as coloring his possession; but here it is not necessary that the declarant be dead."
And more that we need not quote. Greenl. Ev. (16th Ed.) § 152 c. (109).
In Chamberlayne on the Modern Law of Evidence, § 2606, the author, referring to the doctrine which admits declarations as of the res gestæ of possession, says:
"It will be borne in mind * * * that the more obvious ground of relevancy is the circumstance that the mental state under which the possession is being held is itself a relevant fact, and that the extrajudicial statement seems to be an appropriate way of proving it."
This supports the argument of our original opinion in this case.
In line also with the argument of our original opinion that declarations — and we meant self-serving declarations — are only admissible as explanatory of a possession otherwise shown, this court, all the justices concurring, said in McBride v. Lowe, 175 Ala. 408, 57 So. 832:
"While it is true that statements explanatory of a possession proven are admissible, yet that is a different thing from proving the possession itself by a statement. The fact that McBride said he was in possession would not prove that he was in fact in open, notorious, adverse possession."
In addition to repeated statements by Bishop as to the source of the title claimed by him, which were mere narrations of past transactions, and therefore inadmissible (Ray v. Jackson,90 Ala. 513, 7 So. 747), the court allowed witnesses to testify repeatedly that Bishop, while in possession, claimed to own the property in controversy. Actual possession was the thing in issue. These last-mentioned declarations did not tend to prove possession, but title only. Upon reconsideration we are still of the opinion that the logic of the statute, providing that "the estate or merits of the title cannot be inquired into," presents an insuperable obstacle to a holding that there was no error in the admission of these last-mentioned declarations. The reporter's statement of the case in Turnley v. Hanna is unsatisfactory, and it may be that the ruling in that case, apparently on the question here presented, was controlled by some consideration that is not now clear. But however that may be, we adhere to our former opinion on this point.
Application overruled.
MAYFIELD and THOMAS, JJ., concur in the opinion. ANDERSON, C. J., and SOMERVILLE, and GARDNER, JJ., concur in the reversal, but hold that the authority of Turnley v. Hanna should not be disturbed.